NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4314
                                       ___________

                                  PETER A. ROZDAY,
                                              Appellant

                                             v.

                     COMMISSIONER OF INTERNAL REVENUE
                      ____________________________________

                      On Appeal from the United States Tax Court
                                 (T.C. No. 15-28318)
                    Tax Court Judge: Honorable Richard T. Morrison
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 21, 2017

        Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges

                           (Opinion filed: November 22, 2017)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Peter A. Rozday appeals the judgment of the Tax Court, which granted summary

judgment in favor of the Internal Revenue Service (“IRS”) in his petition for review from

the agency’s notices of determination. We will affirm.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         After an audit revealed that Rozday underpaid his taxes in 2006, and again in

2010, the Commissioner of the IRS sought to file a federal tax lien against him to recover

the deficiency. The Commissioner sent Rozday a notice that informed him of the lien

and of his right to a collection due process hearing where he could challenge the

underlying assessment of his taxes from 2006 and 2010. Rozday requested a hearing

before the IRS Office of Appeals; that office later issued two notices of determination

sustaining the lien notice.

         Rozday then filed in the Tax Court a petition for review of the notices of

determination. The Commissioner moved for summary judgment in the Tax Court,

which it supported with the documents that formed the administrative record. Rozday

chose not to address the merits of the Commissioner’s motion or argue that the Office of

Appeals abused its discretion in issuing the notices of determination. Instead, he moved

to dismiss his petition from the Tax Court for lack of jurisdiction, arguing that the Tax

Court—as a court of review—could only review the notices of determination, not

conduct a trial de novo. The Tax Court granted judgment in favor of the Commissioner,

and Rozday now appeals. 1

         On appeal, Rozday argues only that the Tax Court cannot—for want of “original

jurisdiction”—conduct a trial de novo when reviewing a notice of determination in a

collections due process case. This Court has not addressed the precise question of

whether the Tax Court may conduct a trial de novo—at which new evidence, not in the

administrative record, may be admitted—when ruling on a petition for review under 26

1
    We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1).
                                               2
U.S.C. § 6330(d)(1). We need not reach that question here because the Tax Court did

not, in fact, conduct a trial de novo or base its decision on extra-record evidence. Cf.

Robinette v. Comm’r, 439 F.3d 455, 460-62 (8th Cir. 1996) (rejecting the taxpayer’s

argument that the Tax Court was entitled to gather new evidence when determining

whether an appeals officer abused his discretion). Instead, the Tax Court granted

judgment to the Commissioner on the administrative record. Rozday does not challenge

the Tax Court’s decision on the merits, and we therefore will not address that issue any

further. See Emerson v. Thiel Coll., 296 F.3d 184, 190 n.5 (3d Cir. 2002).

       Moreover, there is no merit to Rozday’s contention that the Tax Court lacked

jurisdiction over his appeal. Congress has vested the Tax Court with jurisdiction to

review a notice determination. See § 6330(d)(1). Although the Tax Court’s jurisdiction

is limited to cases where the IRS issues a written notice of determination and the taxpayer

timely files a petition for review, see Boyd v. Comm’r, 451 F.3d 8, 10-11, 10 n.1 (1st Cir.

2006), both conditions were satisfied here. Rozday timely filed a petition for review

from the IRS’s written notice of determination. Thus, the Tax Court had jurisdiction to

rule on Rozday’s petition. See id.

       For these reasons, we will affirm the judgment of the Tax Court.




                                             3